UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-609



In Re: LARRY SINCLAIR WILLIAMS-EL,

                                                         Petitioner.




        On Petition for Writ of Mandamus.     (CR-92-83-A)


Submitted:   November 21, 1996           Decided:   December 3, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Larry Sinclair Williams-El, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed a petition for a writ of mandamus seeking to

have this court order the court reporter to transcribe and file in

the district court transcripts of portions of his criminal trial:

opening and closing statements, jury instructions, two jury ques-

tions, and his sentencing hearing. Petitioner failed to show that
he has a clear right to the relief sought and that no other remedy

is available. In re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138
(4th Cir. 1988); In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979). Accordingly, we deny the petition for a writ of manda-

mus. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2